internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-148911-02 date date legend acquiring corp corp corp corp a b a b c d e f g dear this letter responds to your letter dated date requesting rulings under sec_368 concerning the above named taxpayers additional information was received in letters dated october november and date the information submitted in your letters is summarized below acquiring is a_trust that is treated as a corporation for federal_income_tax purposes it is owned as follows corp f corp a and related individuals and trusts b these related individuals and trusts include a and b and individuals and trusts related to a and b through the application of the attribution_rules of sec_318 collectively referred to as a and b a and b are siblings corp is a_trust that is treated as a corporation for federal_income_tax purposes acquiring owns all of the common_stock of corp corp also has outstanding two classes of voting preferred_stock class a and class b all of this stock is owned by a and b corp is a_trust that is treated as a corporation for federal_income_tax purposes corp owns all of the nonvoting preferred_stock of corp and e of the common_stock a and b own d of the common_stock of corp corp is a_trust that is treated as a corporation for federal_income_tax purposes corp owns all of the common_stock of corp corp is a corporation corp owns g and a and b own c of the common_stock in order to simplify the corporate structure described above the following transaction is proposed the proposed transaction a and b will transfer their corp stock to corp in exchange for corp stock and then corp will liquidate into corp the corp transaction one or more minority shareholders not a or b of corp may redeem their corp stock a and b will transfer their corp stock to corp in exchange for corp stock and then corp will liquidate into corp the corp transaction one or more minority shareholders not a or b of corp may redeem their corp stock corp will liquidate into corp a and b will transfer their class a and class b voting preferred_stock of corp to acquiring in exchange for acquiring common_stock and then corp will liquidate into acquiring the corp transaction one or more minority shareholders not a or b of corp may redeem their corp stock acquiring may change its name possibly to corp the following representations have been made in connection with the corp transaction that is described in step ai bi the fair_market_value of the corp stock received by each corp shareholder will be approximately equal to the fair_market_value of the corp stock surrendered in the exchange the corp shareholders will receive no consideration other than corp stock neither corp nor persons related to corp as defined in sec_1_368-1 acquired stock of corp in connection with the corp transaction for consideration other than corp stock no corp shares will be exchanged for cash in lieu of fractional share interests and except for the possible redemption of one or more minority shareholders of corp there will be no dissenters to the transaction corp neither redeemed its stock nor made distributions to its shareholders in connection with the corp transaction ci corp will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by corp immediately prior to the corp transaction for purposes of this representation amounts used by corp to pay its corp transaction expenses all redemptions and any distributions except for regular normal dividends made by corp immediately preceding the transfer will be included as assets of corp held immediately prior to the corp transaction di corp has no plan or intention to liquidate or to sell or otherwise dispose_of any of the assets of corp acquired in the corp transaction except for dispositions made in the normal course of business and other dispositions described as part of this proposed transaction ei fi gi at the time of the corp transaction corp will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in corp that if exercised or converted would affect the acquisition or retention of control of corp by a and b as defined in sec_304 of the internal_revenue_code the liabilities of corp assumed by corp and the liabilities to which the transferred assets are subject as determined under sec_357 were incurred by corp in the ordinary course of its business following the corp transaction corp and its successors corp and acquiring will continue the historic_business of corp or use a significant portion of the historic_business_assets of corp in a business hi corp corp and a and b will pay their respective expenses if any incurred in connection with the corp transaction ii ji ki there is no intercorporate indebtedness existing between corp and corp that was issued acquired or will be settled at a discount the fair_market_value of the assets of corp transferred to corp will equal or exceed the sum of the liabilities assumed by corp plus the amount of the liabilities if any to which the transferred assets are subject as determined under sec_357 the total adjusted_basis of the assets of corp transferred to corp will equal or exceed the sum of the liabilities assumed by corp plus the amount of the liabilities if any to which the transferred assets are subject as determined under sec_357 li corp is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 mi none of the parties to the corp transaction are a ric or reit within the meaning of the internal_revenue_code ni the shareholders of corp existing prior to the corp transaction will immediately after the corp transaction be in control within the meaning of sec_304 of the corporation corp to which the assets are transferred taking into consideration any stock redemptions the following representations have been made in connection with the corp transaction that is described in step aii bii the fair_market_value of the corp stock received by each corp shareholder will be approximately equal to the fair_market_value of the corp stock surrendered in the exchange the corp shareholders will receive no consideration other than corp stock neither corp nor persons related to corp as defined in sec_1_368-1 acquired stock of corp in connection with the corp transaction for consideration other than corp stock no corp shares will be exchanged for cash in lieu of fractional share interests and except for the possible redemption of one or more minority shareholders of corp there will be no dissenters to the transaction corp neither redeemed its stock nor made distributions to its shareholders in connection with the corp transaction cii corp will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by corp immediately prior to the corp transaction for purposes of this representation amounts used by corp to pay its corp transaction expenses all redemptions and any distributions except for regular normal dividends made by corp immediately preceding the transfer will be included as assets of corp held immediately prior to the corp transaction dii corp has no plan or intention to liquidate or to sell or otherwise dispose_of any of the assets of corp acquired in the corp transaction except for dispositions made in the normal course of business and other dispositions described as part of this proposed transaction eii at the time of the corp transaction corp will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in corp that if exercised or converted would affect the acquisition or retention of control of corp by a and b as defined in sec_304 fii the liabilities of corp assumed by corp and the liabilities to which the transferred assets are subject as determined under sec_357 were incurred by corp in the ordinary course of its business gii following the corp transaction corp and its successor acquiring will continue the historic_business of corp or use a significant portion of the historic_business_assets of corp in a business hii corp corp and a and b will pay their respective expenses if any incurred in connection with the corp transaction iii jii kii there is no intercorporate indebtedness existing between corp and corp that was issued acquired or will be settled at a discount the fair_market_value of the assets of corp transferred to corp will equal or exceed the sum of the liabilities assumed by corp plus the amount of the liabilities if any to which the transferred assets are subject as determined under sec_357 the total adjusted_basis of the assets of corp transferred to corp will equal or exceed the sum of the liabilities assumed by corp plus the amount of the liabilities if any to which the transferred assets are subject as determined under sec_357 lii corp is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 mii none of the parties to the corp transaction are a ric or reit within the meaning of the internal_revenue_code nii the shareholders of corp existing prior to the corp transaction will immediately after the corp transaction be in control within the meaning of sec_304 of the corporation corp to which the assets are transferred taking into consideration any stock redemptions the following representations have been made in connection with the corp transaction that is described in step aiii the fair_market_value of the acquiring stock received by each corp shareholder will be approximately equal to the fair_market_value of the corp stock surrendered in the exchange biii the corp shareholders will receive no consideration other than acquiring stock neither acquiring nor persons related to acquiring as defined in sec_1_368-1 acquired stock of corp in connection with the corp transaction for consideration other than acquiring stock no corp shares will be exchanged for cash in lieu of fractional share interests and except for the possible redemption of one or more minority shareholders of corp there will be no dissenters to the transaction corp neither redeemed its stock nor made distributions to its shareholders in connection with the corp transaction ciii acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by corp immediately prior to the corp transaction for purposes of this representation amounts used by corp to pay its corp transaction expenses all redemptions and any distributions except for regular normal dividends made by corp immediately preceding the transfer will be included as assets of corp held immediately prior to the corp transaction diii acquiring has no plan or intention to liquidate or to sell or otherwise dispose_of any of the assets of corp acquired in the corp transaction except for dispositions made in the normal course of business and other dispositions described as part of this proposed transaction eiii at the time of the corp transaction acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect the acquisition or retention of control of acquiring by a and b as defined in sec_304 fiii the liabilities of corp assumed by acquiring and the liabilities to which the transferred assets are subject as determined under sec_357 were incurred by corp in the ordinary course of its business giii following the corp transaction acquiring will continue the historic_business of corp or use a significant portion of the historic_business_assets of corp in a business hiii acquiring corp and a and b will pay their respective expenses if any incurred in connection with the corp transaction iiii there is no intercorporate indebtedness existing between corp and acquiring that was issued acquired or will be settled at a discount jiii the fair_market_value of the assets of corp transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of the liabilities if any to which the transferred assets are subject as determined under sec_357 kiii the total adjusted_basis of the assets of corp transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of the liabilities if any to which the transferred assets are subject as determined under sec_357 liii corp is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 miii none of the parties to the corp transaction are a ric or reit within the meaning of the internal_revenue_code niii the shareholders of corp existing prior to the corp transaction will immediately after the corp transaction be in control within the meaning of sec_304 of the corporation acquiring to which the assets are transferred taking into consideration any stock redemptions based solely on the information submitted and the representations made in connection with the corp transaction we conclude that the transfer by a and b of their corp stock to corp in exchange for corp stock followed by the liquidation of corp into corp will be treated for federal_income_tax purposes as a the acquisition by corp of substantially_all of the assets of corp in exchange for corp stock b the assumption by corp of corp 4's liabilities if any and c the distribution by corp of corp stock to a and b and will constitute a reorganization within the meaning of sec_368 revrul_67_274 1967_2_cb_141 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of corp corp and corp will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by corp on the transfer of substantially_all of its assets to corp subject_to liabilities in exchange for corp stock sec_361 and sec_357 no gain_or_loss will be recognized by corp upon the receipt of substantially_all of the assets of corp in exchange for corp stock sec_1032 no gain_or_loss will be recognized by a and b by reason of the exchange of their shares of corp stock solely for shares of corp stock sec_354 no gain_or_loss will be recognized by corp upon the distribution of corp stock to a and b sec_361 the basis of the corp assets in the hands of corp will be the same as the basis of those assets in the hands of corp immediately prior to the transfer sec_362 the holding_period of the corp assets in the hands of corp will include the period during which such assets were held by corp sec_1223 the basis of the shares of corp stock received by a and b will be the same in each instance as their basis in the corp stock surrendered in exchange therefor sec_358 the holding_period of the corp stock received by a and b will include the holding_period of the corp stock surrendered in exchange therefor provided that such corp stock is held as a capital_asset on the date of the exchange sec_1223 the taxable_year of corp will end on the date of the transfer of its assets to corp sec_381 of the code and b -1 a of the income_tax regulations pursuant to sec_381 of the code and a - a of the regulations corp will succeed to and take into account as of the date of the proposed transfer as defined in sec_1_381_b_-1 of the regulations the items of corp described in sec_381 of the code subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder as provided by sec_381 of the code and c -1 of the regulations corp will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of corp as of the date of transfer any deficit in the earnings or profits of either corp or corp will be used only to offset the earnings_and_profits accumulated after the date of transfer sec_381 based solely on the information submitted and the representations made in connection with the corp transaction we conclude that the transfer by a and b of their corp stock to corp in exchange for corp stock followed by the liquidation of corp into corp will be treated for federal_income_tax purposes as a the acquisition by corp of substantially_all of the assets of corp in exchange for corp stock b the assumption by corp of corp 2's liabilities if any and c the distribution by corp of corp stock to a and b and will constitute a reorganization within the meaning of sec_368 revrul_67_274 1967_2_cb_141 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of corp corp and corp will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by corp on the transfer of substantially_all of its assets to corp subject_to liabilities in exchange for corp stock sec_361 and sec_357 no gain_or_loss will be recognized by corp upon the receipt of substantially_all of the assets of corp in exchange for corp stock sec_1032 no gain_or_loss will be recognized by a and b by reason of the exchange of their shares of corp stock solely for shares of corp stock sec_354 no gain_or_loss will be recognized by corp upon the distribution of corp stock to a and b sec_361 the basis of the corp assets in the hands of corp will be the same as the basis of those assets in the hands of corp immediately prior to the transfer sec_362 the holding_period of the corp assets in the hands of corp will include the period during which such assets were held by corp sec_1223 the basis of the shares of corp stock received by a and b will be the same in each instance as their basis in the corp stock surrendered in exchange therefor sec_358 the holding_period of the corp stock received by a and b will include the holding_period of the corp stock surrendered in exchange therefor provided that such corp stock is held as a capital_asset on the date of the exchange sec_1223 the taxable_year of corp will end on the date of the transfer of its assets to corp sec_381 of the code and b -1 a of the income_tax regulations pursuant to sec_381 of the code and a - a of the regulations corp will succeed to and take into account as of the date of the proposed transfer as defined in sec_1_381_b_-1 of the regulations the items of corp described in sec_381 of the code subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder as provided by sec_381 of the code and c -1 of the regulations corp will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of corp as of the date of transfer any deficit in the earnings or profits of either corp or corp will be used only to offset the earnings_and_profits accumulated after the date of transfer sec_381 based solely on the information submitted and the representations made in connection with the corp transaction we conclude that the transfer by a and b of their corp stock to acquiring in exchange for acquiring stock followed by the liquidation of corp into acquiring will be treated for federal_income_tax purposes as a the acquisition by acquiring of substantially_all of the assets of corp in exchange for acquiring stock b the assumption by acquiring of corp 1's liabilities if any and c the distribution by corp of acquiring stock to a and b and will constitute a reorganization within the meaning of sec_368 of the code revrul_67_274 1967_2_cb_141 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of corp corp and acquiring will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by corp on the transfer of substantially_all of its assets to acquiring subject_to liabilities in exchange for acquiring stock sec_361 and sec_357 no gain_or_loss will be recognized by acquiring upon the receipt of substantially_all of the assets of corp in exchange for acquiring stock sec_1032 no gain_or_loss will be recognized by a and b by reason of the exchange of their shares of corp stock solely for shares of acquiring stock sec_354 no gain_or_loss will be recognized by corp upon the distribution of acquiring stock to a and b sec_361 the basis of the corp assets in the hands of acquiring will be the same as the basis of those assets in the hands of corp immediately prior to the transfer sec_362 the holding_period of the corp assets in the hands of acquiring will include the period during which such assets were held by corp sec_1223 the basis of the shares of acquiring stock received by a and b will be the same in each instance as their basis in the corp stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by a and b will include the holding_period of the corp stock surrendered in exchange therefor provided that such corp stock is held as a capital_asset on the date of the exchange sec_1223 the taxable_year of corp will end on the date of the transfer of its assets to acquiring sec_381 of the code and b -1 a of the income_tax regulations pursuant to sec_381 of the code and a -1 a of the regulations acquiring will succeed to and take into account as of the date of the proposed transfer as defined in sec_1_381_b_-1 of the regulations the items of corp described in sec_381 of the code subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder as provided by sec_381 of the code and c -1 of the regulations acquiring will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of corp as of the date of transfer any deficit in the earnings or profits of either corp or acquiring will be used only to offset the earnings_and_profits accumulated after the date of transfer sec_381 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning the tax consequences of steps and of the transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and another authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely reginald mombrun assistant branch chief branch office of associate chief_counsel corporate
